Citation Nr: 1101674	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
intermittent headaches, to include as secondary to service-
connected residuals of a scalp laceration.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as psychological anguish secondary to service-
connected residuals of a scalp laceration, stress as secondary to 
acne vulgaris of the back, shoulders, chest, neck and face, and 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for pancreatitis.  

4.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served in the Navy Reserves on active duty for 
training (ACDUTRA) from August 1972 to January 1973 and on active 
duty from January 1973 to January 1975.  He also had an 
unverified period of service in the Navy Reserves from July 1972 
to March 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in 
November 2006 and May 2009.  The former declined to reopen the 
claim for service connection for intermittent headaches as 
secondary to the service-connected disability of residuals of a 
scalp laceration and denied service connection for a left knee 
injury, pancreatitis, and psychological anguish.  The latter 
denied service connection for PTSD.

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  In light of the foregoing, the Veteran's claims 
for psychological anguish and PTSD have been recharacterized as 
shown on the title page.

The Veteran presented testimony regarding his claim for service 
connection for PTSD before a Decision Review Officer (DRO) at the 
RO in January 2010.  The Veteran also presented testimony on all 
issues before the undersigned Veterans Law Judge (VLJ) in August 
2010.  Transcripts of both hearings are of record.  At the time 
of his August 2010 hearing, the Veteran submitted additional 
evidence directly to the Board, which was accompanied by a waiver 
of RO consideration and, therefore can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a left knee 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied a claim for 
service connection for intermittent headaches on the basis that 
there was no evidence showing that intermittent headaches were 
related to the service-connected condition of residuals of a 
scalp laceration and there was no evidence of a relationship 
between any illness or injury in service and the current 
disability.  

2.  Additional evidence submitted since January 2002 on the issue 
of service connection for intermittent headaches does not raise a 
reasonable possibility of substantiating the claim.  

3.  The Board resolves reasonable doubt by finding that the 
Veteran has PTSD as a result of service.  

4.  There is no competent and credible evidence establishing that 
the Veteran's pancreatitis is etiologically related to active 
service.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for intermittent 
headaches, to include as secondary to service-connected residuals 
of a scalp laceration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

2.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

3.  The criteria for service connection for pancreatitis have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Claim to reopen

The Veteran seeks to establish service connection for 
intermittent headaches, claimed as secondary to service-connected 
residuals of a scalp laceration.  See May 2006 VA Form 21-4138; 
February 2007 VA Form 9.  The RO has declined to reopen the claim 
and has continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

A rating decision issued by the RO in January 2002 denied a claim 
for service connection for intermittent headaches on the basis 
that there was no evidence showing that intermittent headaches 
were related to the service-connected condition of residuals of a 
scalp laceration and there was no evidence of a relationship 
between any illness or injury in service and the current 
disability.  The RO notified the Veteran of this decision by 
letter dated January 14, 2002, but he did not appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2001) 
(except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement (NOD) with a determination by the agency of original 
jurisdiction (AOJ) within one year from the date that the agency 
mails notice of the determination; otherwise, that determination 
will become final).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in May 2006, and this appeal 
ensues from the November 2006 rating decision issued by the RO in 
Boston, Massachusetts, which declined to reopen a claim for 
service connection for intermittent headaches on the basis that 
no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, 
the Board notes that, in a recent case, the Court clarified that 
the phrase "raises a reasonable possibility of substantiating 
the claim" is meant to create a low threshold that enables, 
rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated 
that reopening is required when the newly submitted evidence, 
combined with VA assistance and considered with the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  Id. 

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Certain chronic diseases, including other organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 
Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc)).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

Evidence before the RO in January 2002 included the Veteran's 
service treatment records, which reveal that he lacerated his 
scalp in February 1974.  See health record.  He was seen in 
August 1974 with complaint of headaches accompanied with running 
nose and general malaise, at which time the impression was head 
cold.  See id.  At the time of his discharge, clinical evaluation 
of the head, face, neck and scalp and neurologic system was 
normal and there were no complaints made related to headaches.  
See January 1975 report of medical examination.  Service 
treatment records associated with the Veteran's non-active duty 
Reserve service are devoid of reference to complaint of, or 
treatment for, headaches, and the Veteran consistently denied 
frequent or severe headache on examination.  See October 1981 and 
January 1990 reports of medical history.  

Evidence before the RO in January 2002 also included the 
Veteran's October 1993 statement in support of claim, in which he 
asserted having very severe headaches as a result of hitting his 
head in service (resulting in a scalp laceration).  He described 
the headaches as so intense that he could not stand them and 
indicated that they occurred daily and had been occurring for a 
number of years.  In a June 2000 statement in support of claim, 
the Veteran reported experiencing headaches, which he felt were 
caused from the lacerations he received.  See VA Forms 21-4138.  

Lastly, the evidence before the RO in January 2002 included a 
November 2001 VA compensation and pension (C&P) examination 
report, during which the Veteran reported having intermittent 
headaches since suffering a laceration of his scalp and forehead 
when he struck a bunk bed.  He indicated that the headaches would 
last for a few minutes but were severe in intensity.  On 
neurological examination, the cranial nerve examination was 
normal and the examiner reported normal coordination, motor 
function and sensory reflexes of the upper and lower extremities.  
There was no diagnosis related to the Veteran's complaints of 
headaches, but the VA examiner indicated that it was his medical 
opinion that there were no complications from the laceration the 
Veteran suffered on his scalp and that although there had been no 
neurological consultations, CTs or Mills performed to ascertain 
the cause of his headaches, he did not believe the headaches were 
related to the lacerations.  

The evidence added to the record since January 2002 includes the 
Veteran's post-service VA and private treatment records, which 
are devoid of reference to complaint of, or treatment for, 
headaches.  The evidence also includes the Veteran's August 2010 
testimony that he has headaches that come unannounced and that 
they are located in an area to the left side of the wound (from 
the laceration on his scalp) on the side of his head.  The 
Veteran described the headaches as intermittent, sharp pains, 
indicated that they started well into the late 1990s, and 
asserted that it was his belief that the headaches are due to the 
head trauma he sustained in service when his scalp was lacerated 
because he never experienced the headaches prior to that.  See 
transcript.  

The medical evidence added to the record is new in the sense that 
it was not previously of record.  This evidence is not considered 
material, however, as it does not cure the previous evidentiary 
defect at the time of the January 2002 rating decision.  More 
specifically, the new medical evidence does not show that the 
Veteran's headaches had their onset during service or are 
otherwise etiologically related to service, to include the head 
injury he sustained in February 1974.  Nor does any of the new 
medical evidence show that the Veteran's headaches are related to 
his service-connected residuals of a scalp laceration.  See 
38 C.F.R. § 3.310.

Additionally, the Veteran's August 2010 testimony is cumulative 
of the statements that were before the RO in January 2002, and 
therefore not new.  The Veteran also submitted a copy of the 
August 1974 service treatment record showing complaint of 
headaches, which is duplicative of the record already contained 
in the claims folder and, again, not new.  

For the foregoing reasons, the Board finds that the record does 
not contain new and material evidence to reopen the claim for 
entitlement to service connection for intermittent headaches, to 
include as secondary to service-connected residuals of a scalp 
laceration, and that the claim to reopen must be denied.


II.	Service connection claims

The Veteran also seeks entitlement to service connection for an 
acquired psychiatric disorder and pancreatitis.  As noted above, 
establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  Certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).

a.	Acquired psychiatric disorder

In regards to his claim for an acquired psychiatric disorder, the 
Veteran initially sought service connection for psychological 
anguish secondary to service-connected residuals of a scalp 
laceration, essentially claiming that the residuals are a 
cosmetic and psychological anguish to him upon viewing.  He also 
reported stress caused by an ongoing skin condition (service-
connected acne vulgaris of the back, shoulders, chest, neck and 
face).  See May 2006 VA Form 21-4138.  In his February 2007 VA 
Form 9, the Veteran asserted that he had psychological anguish as 
a result of reliving the events of the past 30 years on a regular 
basis.  He subsequently filed a claim for service connection for 
PTSD.  See September 2007 statement from the Veteran's 
representative.  

In regards to his claim for PTSD, the Veteran has essentially 
reported three stressor events during service, to include his 
tour of duty in Asmara, Ethiopia, beginning in February 1973; an 
event that occurred when he was stationed on board the USS Mount 
Whitney while it was dry docked in Philadelphia in 1974; and an 
incident that occurred while he was stationed at Hanscom Air 
Force Base in 1989.  

To summarize, the Veteran reports daily anxiety while stationed 
in Asmara as a result of the insurgency, firefights around the 
base, and incidents of hostility in and around the base, during 
which he was unarmed and which ultimately ended up with the 
King's overthrow.  The Veteran also reports the death of D.W., a 
sailor who was under his charge while stationed on board the USS 
Mount Whitney.  He asserts that D.W. went missing while driving 
to pick up messages after ordered to by the Veteran and that 
those in charge of the unit were not concerned about the fact 
that he went missing when informed by the Veteran.  The Veteran 
indicates that D.W. was found drowned days later and it was 
presumed that he had accidentally driven off the dock.  The third 
stressor event was being issued a weapon while stationed at 
Hanscom Air Force Base and being told it would work because a 
female guard had used it to commit suicide.  See January 2008 VA 
Form 21-4138; January 2008 VA Form 21-0781; September 2008 VA 
Form 21-0781a; January 2010 and August 2010 hearing transcripts; 
see also October 2007 mental health treatment note; May 2009 VA 
C&P initial evaluation for PTSD examination report.  

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).  Effective July 13, 
2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new 
paragraph (f)(3) that reads, in pertinent part, as follows: if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  
See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim.

The Veteran's VA treatment records reveal that his treating 
physician has diagnosed him with PTSD as a result of the reported 
stressors.  See e.g., October 2007 mental health treatment note.  
He underwent a VA C&P initial evaluation for PTSD examination in 
May 2009, at which time he reported the stressor events described 
above in detail.  Following a detailed history and mental status 
examination, the Veteran was diagnosed with PTSD.  

In light of the amendments made to 38 C.F.R. § 3.304 (f)(3), and 
given the findings as reported at the time of the May 2009 VA C&P 
examination and the diagnosis of PTSD made in conjunction with 
the Veteran's assertions, the Board resolves all reasonable doubt 
in the Veteran's favor by finding that service connection for 
PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

b.	Pancreatitis

In regards to his claim for pancreatitis, the Veteran asserts 
that he developed this condition as a result of the high 
promotion of alcoholic beverages during service and the fact that 
he was stationed in isolated areas with no normal recreation.  
See February 2007 VA Form 9.  During his August 2010 hearing, the 
Veteran asserted that remembering his experiences in service, to 
include overseas and onboard the USS Mount Whitney, led him to 
drink, which led to pancreatitis.  See transcript.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, pancreatitis.  Post-service 
treatment records reveal that the Veteran has a pancreatic 
disorder, diagnosed on several occasions as pancreatitis.  See 
e.g. undated letter from Dr. T.P. Cunningham at Newton Wellesley 
Internists; May 2005 and April 2007 Lahey Clinic discharge 
summaries; April 2008 record from Lahey Clinic Medical Center.  
In his undated letter, Dr. Cunningham reports that the Veteran's 
pancreatic condition was brought on by alcohol.  The May 2005 
discharge summary from Lahey Clinic contains a discharge 
diagnosis of pancreatitis secondary to alcohol.  In a May 2007 
record from Lahey Clinic Medical Center, the reason for admission 
was reported as a history of pancreatitis secondary to 
alcoholism.  

The evidence of record does not support the claim for service 
connection for pancreatitis.  As an initial matter, and as noted 
above, the Veteran's service treatment records do not contain any 
references to complaint of, or treatment for, pancreatitis.  As 
such, there is no chronic condition involving the pancreas during 
active service.  Moreover, the Veteran has not asserted that he 
had pancreatitis during service or continuity of symptomatology 
following his discharge from service.  Rather, he claims that his 
pancreatitis developed later as a result of his in-service 
consumption of alcohol.

The Veteran's pancreatitis was first diagnosed more than 30 years 
after his separation from service and there is no competent and 
credible evidence establishing that the Veteran's pancreatitis is 
etiologically related to his active service.  The medical records 
that contain information regarding the etiology of this condition 
indicate that it is due to alcohol or alcoholism.  While the 
Board acknowledges the Veteran's contentions that his heavy 
drinking during service resulted in the subsequent development of 
this condition, alcohol abuse and drug abuse, unless they are a 
secondary result of an organic disease or disability, are 
considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(d).  Thus, even assuming a causal relationship between the 
Veteran's reported in-service alcohol abuse and post-service 
pancreatitis, service connection for this disability on such 
grounds is barred as a matter of law, as alcohol abuse would 
amount to willful misconduct.  Compensation is precluded for (a) 
primary alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse. See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b);38 C.F.R. § 3.102.


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant of 
the evidence that is needed to reopen the claim as well as the 
evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide notice 
as to what evidence is necessary to substantiate the element(s) 
of service connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As service connection has been granted for PTSD, any defect in 
the notice or assistance given to the Veteran was harmless.  As 
for the Veteran's other claims, prior to the issuance of the 
November 2006 rating decision that denied service connection for 
pancreatitis and declined to reopen the claim for intermittent 
headaches, the Veteran was advised of the evidence necessary to 
establish entitlement to service connection, to include the need 
to submit new and material evidence to reopen the claim for 
service connection for intermittent headaches, and of his and 
VA's respective duties in obtaining evidence.  He was 
specifically notified that his claim for intermittent headaches 
had previously been denied in January 2002 because there was no 
evidence the condition was related to service-connected residuals 
of a scalp laceration or to service and was informed that the 
evidence he submitted needed to relate to this fact.  The Veteran 
was also provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as required by 
Dingess/Hartman.  See August 2006 letter.  As such, the duty to 
notify has been fulfilled concerning the remaining claims.  See 
Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
obtained, as were records associated with his claim for benefits 
from the Social Security Administration (SSA).  The Board 
acknowledges that the Veteran was not afforded VA examinations in 
connection with his claim to reopen or his claim for service 
connection for pancreatitis.  Examinations are not required in 
the absence of new and material evidence.  Nor is an examination 
required for the pancreatitis claim because there is no evidence 
of a chronic condition in service, no evidence to support a 
finding of continuity of symptomatology following service, and no 
assertion by the Veteran that he has had such continuity of 
symptomatology.  In addition, as noted above, compensation is 
precluded for (a) primary alcohol abuse disabilities (an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess), and (b) secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  See 38 C.F.R. § 3.159(c)(4), (d) (2010).  The record does 
not suggest the existence of additional, pertinent evidence that 
has not been obtained.  

The Court has held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this 
case, the undersigned VLJ set forth the issues to be discussed at 
the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
See August 2010 hearing transcript.  Moreover, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor have they identified any 
prejudice in the conduct of the Board hearing.  Rather, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of those elements.  As such, the Board 
finds that consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at 


this time is not prejudicial to the Veteran.


ORDER

New and material evidence not having been submitted, the petition 
to reopen the claim for service connection for intermittent 
headaches, to include as secondary to service-connected residuals 
of a scalp laceration, is denied.

Service connection for PTSD is granted.  

Service connection for pancreatitis is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claim.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran seeks service connection for a left knee disorder.  
Service treatment records reveal that he sought treatment related 
to his left knee on two occasions.  See June 1973 health record; 
June 1981 record of injury/illness and treatment (AFLC Form 112).  
Post-service medical evidence indicates that the Veteran has 
degenerative changes, a tear of the anterior horn of the lateral 
meniscus, a radial tear involving the posterior horn of the 
lateral meniscus, and chondromalacia patella.  See January 2007 
imaging report; February 2007 magnetic resonance imaging.  

As noted above, the Veteran has an unverified period of service 
in the Navy Reserves from July 1972 to March 1996.  On remand, 
the RO/AMC should make efforts to verify the dates and types of 
the Veteran's service in the Reserves.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the in-service 
notations and post-service medical evidence involving the 
Veteran's left knee, the Board finds that a medical examination 
is necessary for the purpose of determining whether the Veteran 
has a current left knee disorder that is related to service.  
Recent VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the 
Veteran's service in the Navy Reserves, to 
include in June 1981.

2.  Obtain the Veteran's treatment records 
from the Boston Healthcare System, dated 
since April 2008.  

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.

The examiner should identify all disorders 
of the left knee and provide an opinion as 
to whether it is at least as likely as not 
(probability of 50 percent or greater) that 
any current left knee disorder had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
providing this opinion, the examiner 
should acknowledge the service 
treatment records dated June 1973 and 
June 1981.  

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

4.  Then, review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include an adequate response 
to the specific opinion requested, the 
report must be returned for corrective 
action.

5.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


